Case 9:19-cv-81706-DMM Document 1 Entered on FLSD Docket 12/23/2019 Page 1 of 8



                       UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF FLORIDA

                             Case No.:_____________________

   ORANGE & BLUE CONSTRUCTION,
   INC.,

          Plaintiff,

   v.

   EVANSTON INSURANCE COMPANY,

         Defendants.
   ______________________________________/

                                      COMPLAINT

        Plaintiff Orange & Blue Construction, Inc. ("O&B") hereby sues Defendant

  Evanston Insurance Company (“Evanston”), and alleges:

                        PARTIES JURISDICTION AND VENUE

        1.     This is an action for declaratory judgment pursuant to 28. U.S.C.

  §2201 and Rule 57 of the Federal Rules of Civil Procedure, and for damages

  exceeding $75,000, plus attorney’s fees, interest, and costs.

        2.      O&B is a corporation organized and existing under the laws of Florida

  with its principal place of business located at 1181 S. Rogers Circle, Suite 9, Boca

  Raton, Florida 33487.

        3.      Evanston is a foreign corporation organized and existing under the

  laws of Illinois, authorized and licensed to transact insurance in Florida, with its

  principal place of business located at Ten Parkway North, Deerfield, Illinois 60015




                                             1
Case 9:19-cv-81706-DMM Document 1 Entered on FLSD Docket 12/23/2019 Page 2 of 8



  and with its registered agent as the Chief Financial Officer located at 200 E. Gaines

  St., Tallahassee, FL 32399-0000.

         4.      The Court has subject matter jurisdiction over this lawsuit pursuant to

  28 U.S.C. §1332 because O&B and Evanston are all citizens of different states, and

  the amount in controversy, exclusive of interest and costs, exceeds $75,000.00.

         5.      Venue is proper in the Southern District of Florida as the project that

  is the subject of the dispute between the parties is in Palm Beach County, Florida

  and all the actions that support O&B’s causes of action occurred in Palm Beach

  County, Florida.

         6.      O&B performed all conditions precedent to the institution of this

  action, or the conditions have been excused or otherwise waived.

         7.      O&B retained the law firm of Smith, Currie & Hancock, LLP to

  prosecute this action and has agreed to pay it reasonable attorney’s fees and costs,

  which O&B is entitled to recover from Evanston in this action pursuant to Sections

  626.9373 and/or 627.428, Florida Statutes.

                               GENERAL ALLEGATIONS

         8.      Altman-Glenewinkel Construction, LLC (“AGC”) served as the general

  contractor for the construction of a 398-unit apartment building located at 5500

  North Military Trail, Boca Raton, Florida and known as Altis at Fairway Commons

  ("Project").




                                              2
Case 9:19-cv-81706-DMM Document 1 Entered on FLSD Docket 12/23/2019 Page 3 of 8



        9.     AGC and O&B entered into a subcontract agreement wherein O&B

  agreed to furnish labor, services, or materials for the construction of the concrete

  building shell and reinforcing steel for the Project.

        10.    In turn, O&B subcontracted parts of its scope of work to other

  subcontractors. Specifically relating to the issues raised herein, O&B entered into a

  subcontract agreement with R.N. Iron Works, Inc. (“R.N. Iron”) wherein R.N. Iron

  agreed to furnish the rebar placement at the Project (the “R.N. Iron Subcontract”).

  A true and correct copy of the R.N. Iron Subcontract is attached hereto as Exhibit A

  and incorporated herein.

        11.    R.N. Iron was required to purchase and maintain commercial general

  liability insurance during the entire project and during the warranty period with

  the minimum limits and coverage specified in the R.N. Iron Subcontract.

        12.    R.N. Iron was required to obtain insurance coverage to name O&B as

  an “additional insured,” and the coverage shall be primary to any other insurance

  available to O&B.

        13.    Evanston issued R.N. Iron—and O&B as an additional insured—the

  following commercial general liability policies:

               a. Policy Number 3C06274 with a policy period of February 1, 2015 to

                   February 1, 2016;

               b. Policy Number 3C06889 with a policy period of February 1, 2016 to

                   February 1, 2017;




                                             3
Case 9:19-cv-81706-DMM Document 1 Entered on FLSD Docket 12/23/2019 Page 4 of 8



               c. Policy Number 3C07400 with a policy period of February 1, 2017 to

                   February 1, 2018.

  (collectively referred to as the “Evanston Insurance Policies”). A true and correct

  copy of the insurance policies are attached as Exhibits B, C, and D, respectively,

  and incorporated herein.

        14.    On or about December 16, 2016, AGC provided O&B with a copy of an

  engineering report prepared by Wiss, Janney, Elstner Associates, Inc. opining on as-

  built conditions of various concrete balcony slabs and opining on potential effects of

  allegedly non-conforming construction and rebar placement (“WJE Report”).

        15.    On February 1, 2017, AGC filed a lawsuit against O&B alleging that

  O&B, through its agents, servants and employees, failed to properly perform its

  work on the Project free from defects and/or deficiencies, failed to comply with the

  requirements of the applicable building codes and the approved construction plans

  and specifications, and that AGC suffered damages. A true and correct copy of the

  Complaint is attached hereto as Exhibit E and incorporated herein.

        16.    AGC thereafter amended its Complaint alleging “damage to other

  property, including without limitation: (i) damage to the stucco and painting work;

  (ii) Project unit tiles and floor finishes; and (iii) water intrusion damaging rebar

  installed on the Project.” A true and correct copy of the Amended Complaint is

  attached hereto as Exhibit F and incorporated herein.

        17.    AGC thereafter amended its Complaint adding R.N. Iron as a party

  defendant and alleging that “the individuals and entities hired by O&B to perform



                                             4
Case 9:19-cv-81706-DMM Document 1 Entered on FLSD Docket 12/23/2019 Page 5 of 8



  work on the Project failed to correctly do so and were negligent, which contributed

  to the condition of the [balconies] and the damages and costs resulting from same.”

  A true and correct copy of the Third Amended Complaint is attached hereto as

  Exhibit G and incorporated herein.

         18.   AGC alleged that R.N. Iron was “careless and negligent in performing

  its scope of work by properly and deficiently placing concrete [sic] at the Project’s

  balconies and caused damages to the balconies as well as other property including:

  (i) damage to the stucco and painting work; (ii) Project unit interior finishes; (iii)

  appliances; and (iv) water intrusion damages rebar installed on the Project.”

         19.   On or about October 4, 2017, O&B sent a letter to R.N. Iron notifying

  R.N. Iron of AGC’s lawsuit and the WJE Report, and notifying R.N. Iron that the

  allegations implicate the reinforcing steel placement work performed by R.N. Iron.

         20.   O&B demanded that R.N. Iron and its insurance carriers defend,

  indemnify, and hold O&B harmless from the claims, damages, and judgments

  pursuant to the terms of the R.N. Iron Subcontract and the applicable insurance

  policies.

         21.   On November 9, 2017, Evanston acknowledged receipt of O&B’s

  request for additional insured coverage, but has since failed and/or refused to

  defend, indemnify, or hold O&B harmless from the claims against O&B relating to

  the alleged property damage caused by R.N. Iron’s work.




                                              5
Case 9:19-cv-81706-DMM Document 1 Entered on FLSD Docket 12/23/2019 Page 6 of 8



                                  COUNT I
                      ACTION FOR DECLARATORY RELIEF

        22.    O&B re-alleges and incorporates the allegations set forth in

  Paragraphs 1 through 21 as though fully set forth herein.

        23.    This is an action for declaratory judgment pursuant to 28 U.S.C. §

  2201 and Rule 57 of the Federal Rules of Civil Procedure.

        24.    Pursuant to the terms of the Evanston Insurance Policies, Evanston is

  obligated to defend and indemnify O&B against AGC’s claims relating to the alleged

  property damage caused by R.N. Iron’s work.

        25.    As a result of Evanston’s failure to defend, indemnify, hold harmless,

  or reimburse O&B relating to AGC’s claims, O&B has suffered and continues to

  suffer damages including the past and ongoing costs and expenses to defend against

  AGC’s claims, as well as any costs or damages, if any, adjudicated in favor of AGC

  and against O&B.

        26.    A present controversy exists between the parties requiring an

  immediate and definitive adjudication and determination of the legal rights

  between the parties with respect to Evanston’s Insurance Policies.

        27.    O&B has the right to seek judicial construction of Evanston’s

  Insurance Policies, as well as a determination that Evanston is obligated to defend

  O&B against AGC’s claims, reimburse O&B for all expenses incurred as a result of

  Evanston’s refusal to defend O&B, and indemnify O&B for any claims, damages,

  and judgments adjudicated in favor of AGC and against O&B caused by R.N. Iron.




                                           6
Case 9:19-cv-81706-DMM Document 1 Entered on FLSD Docket 12/23/2019 Page 7 of 8



          WHEREFORE, O&B requests the Court to enter a declaratory judgment: (A)

  construing Evanston’s Insurance Policies; (B) declaring the rights of the parties; (C)

  determining that Evanston is obligated to defend and indemnify O&B from and

  against AGC’s claims; (D) determining that Evanston is obligated to reimburse

  O&B for all costs and expenses incurred in defending against AGC’s claims; (E)

  determining that Evanston is obligated to pay O&B all attorney’s fees and costs;

  and (F) granting any such other and further relief as the Court deems just and

  proper.

                                    COUNT II
                               BREACH OF CONTRACT

          28.   O&B re-alleges and incorporates the allegations set forth in

  Paragraphs 1 through 21 as though fully set forth herein.

          29.   Evanston issued the Evanston Insurance Policies providing insurance

  coverage to O&B as an additional insured under the policies.

          30.   Under the terms of the Evanston Insurance Policies, Evanston is

  required to defend and indemnify O&B from and against claims, damages, and

  judgments relating to property damage caused by R.N. Iron’s allegedly defective

  work.

          31.   Evanston breached its obligations to O&B under the Evanston

  Insurance Policies by failing to defend or indemnify O&B from AGC’s claims

  relating to property damage caused by R.N. Iron’s allegedly defective work.

          32.   Evanston’s material breaches caused O&B to suffer damages

  including, but not limited to past and ongoing costs to defend against AGC’s claims,

                                            7
Case 9:19-cv-81706-DMM Document 1 Entered on FLSD Docket 12/23/2019 Page 8 of 8



  as well as any costs or damages, if any, adjudicated in favor of AGC and against

  O&B.

         WHEREFORE, O&B requests a judgment against Evanston for monetary

  damages, reasonable attorney’s fees and costs, plus prejudgment interest, and such

  other and further relief as the Court deems just and proper.

                                Demand for Jury Trial

         A Jury Trial is hereby demanded in the instant action on all issues so triable.

         DATED on this 23rd day of December, 2019.

                                      SMITH, CURRIE & HANCOCK LLP


                                      /s/ Joseph R. Young
                                      Brian A. Wolf, Esq.
                                      Florida Bar No. 983683
                                      Primary E-mail: bawolf@smithcurrie.com
                                      Secondary E-mail: lcherubin@smithcurrie.com
                                      Joseph R. Young, Esq.
                                      Florida Bar No. 92168
                                      Primary E-mail: jryoung@smithcurrie.com
                                      Secondary E-mail: lcherubin@smithcurrie.com
                                      101 N.E. Third Avenue, Suite 1910
                                      Fort Lauderdale, Florida 33301
                                      Tel:     (954) 761-8700
                                      Fax:     (954) 524-6927
                                      Attorneys for Orange & Blue Construction,
                                      Inc.




                                            8
